Title: To James Madison from Valentin de Foronda, 3 November 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio
Philada. 3. de Novíembre de 1808.

Me es sumamente sensíble verme en la dura precísion de mortificar la atencíon de Su Exa. el Señor Presidente, por la ígnorancia de algunos Juezes de Phílada. en lo relatívo à los derechos de Gentes, como resulta del atrevímíento de haber pasado al Señor Dn. Ygnacio de Lema, Agregado à la Legacíon de España, una orden en nombre de Caldwel, por la que le intiman comparecer en el Tribunal, en calídad de testigo, baxo la pena de 400.$.
Este ínsulto se repetírá, si el Gobíerno no lo corríge, y castiga la ígnorancia de los Juezes, entre los que he encontrado yá dos Sheriffes, que por compasíon no los nombro, que así como el Rey de Batavía estubo para rebentar de rísa al oir á los Holandeses que llegaron á su Ysla, que no tenían Rey, cosa que le parecía descabellada, se han reído á carcajada tendida, quando les he hecho saber, que segun los derechos de Gentes no debían hacer tal y tal cosa: y han respondído al Secreto. que sírve á este Consulado, que à mí, me meterían tambien en la Carcel,  esto si aquellos Sheriffes  mas, por cíerto! pero que admirable será que los Sheriffes, entre los que hay gentes de letras muy gordas, píensen así, quando el Señor Dallas es de parecer, que el Cuerpo Díplomatico debe presentarse en los Tribunales por testígo, si fuese necesario?
Quando el Señor Hopkínson decia en el Tribunal, en tono de rechífla, de satíra, que por que  habíamos de negar a presentar nos delante de un Tribunal Respetable, el Señor Lema y yo  A èstas proposícíones, i esta satira ofensiva, y a los Abogados que creen que los privilegíados deben presentarse como Testigos en los Tribunales, si se puede Responder con una bufonada de la misma naturaleza: pues supongamos, que se comitiese una muerte víolenta en Casa de un Mínístro Plenipto. de Francía, y que este diese su que y que la hubíesen presencíado los Mínístros de España è Ynglaterra; esto es los Representantes de Napoleon 1o. de Fernando 7o. y de Jorge 3o.  Segun los tramites Judiciales resultaría prímero una orden, sopena de 400. $. firmada Caldwel, para que asistíeran los Representantes de los Reyes al Tribunal, á una hora fixa.  Llegarían à la hora citada los Reyes (permiteseme que  los llame así, pues son sus Representantes) y como no se Junta precísamente el Tribunal à la hora fixa, habría un Alguacíl que les diria: Señores Reyes, esperen Vms. un poco, mezclados con los Negros y Mulatos, que hay en èsta Sala.  Se habriria el Tribunal, y segun el orden de la causa podrìa resultar, que tubíera que declarar primero un Señor Negro.  Despues grítaría el Llamador, Napoleon 1o., y Napoleon 1o. se presentaria.  Entonces el Juez le diría: Juré Napoleon decír la verdad; y Napoleon Jura de píe, rodeado de Negros, de Mulatos &c que lo estaran observando, y de Abogados, que le harian repreguntas.  Uno por un lado le preguntaría ’el cuchillo tenia mango?’  Otro: era en forma de puñal?  Otro por otro lado: era muy aguda la punta?  Era de tres fílos? ò de dos? &c.  Señor Napoleon, Vm. ha dícho que era Cuchillo : ahora díce Vm. que èra puñal: como se entíende esto?  Se acaba éste ínterrogatorio: acaban los Abogados, y el Jury de preguntarle, y repreguntarle; y el Juez díce: Ya se puede retírar Napoleon 1o.  Que entre Fernando 7o. y à Fernando 7o. se le hace lo mísmo: Despues, que entre Jorge 3o. y Jorge se presenta, y sígue los mismos pasos, que los anteríores Reyes.
Ya se palpa la absurdídad de èsta Comedía: luego el príncìpio de donde parten los que solícítan la asístencia del Cuerpo Diplomatíco à los Tribunales ès absurdo.
El Señor Dallas supone, que en èstos Tribunales es precíso, se presenten personalmente los testígos.  Luego síempre que no haya mas testígos que los Diplomatícos, no debiendo asístír estos á los Tribunales, resultaría qu el crímen hecho a un Mìnistro publíco, sino hay mas testígo, que los que gozán de los derechos Diplomatícos, quedará ímpune: luego un Ministro Plenípto. no tiene en èste Pays la seguridad personal, que tiene en España: luego se le obliga à hacer una cosa, que no se hace en España  Luego el que le ínsulto está seguro de la impunidad, sino hay mas testígos que los privilegíados  Luego la suerte de los Mìnístros Plenípts. de estos Estados en España, es mas bríllante, mas decorosa, que la de los de España en estos Estados y yo creo que esto no ès Justo: así me propongo hacerselo presente á mi Corte, a fin de que esté ínstruída, de que el partído es muy desígual.
Con èste motívo no puedo menos de hacer presente á V. S. a fín de evitar dísputas desagradables, si encuentro ígnorantes Sheriffes, que se ríen á carcajada tendida de los derechos de Gentes, que tenga V. S. la bondad de pasar una orden al Marshal, ó á la Persona competente, que haga saber a los Sheriffes, que el Encargado de Negocios de S. M. C. y Dn. Ygnacío de Lema con sus famílias gozan de los derechos de Gentes.  En el dia no hay otros Españoles que los gozen, y si los hubiere, no dexaré de anuncíarselo à V. S.  Me ofrezco, con todos los Respetos debídos, á la obedíencia de V. S. y pido á Dios gue. su vida ms. as.  B L M de V S su mas atento servidor

Valentín de Foronda

